UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CESAR AMILCAR LOPEZ,
Petitioner,

v.
                                                                       No. 97-1369
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-684-022)

Argued: September 22, 1998

Decided: October 29, 1998

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Patricia Mary Spicer, PAULSON, NACE & NORWIND,
Washington, D.C., for Petitioner. Ernesto Horacio Molina, II, Office
of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Frank W. Hunger, Assistant Attorney General, Brenda
E. Ellison, Senior Litigation Counsel, Office of Immigration Litiga-
tion, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cesar Amilcar Lopez petitions for review of an order of the Board
of Immigration Appeals (BIA) dismissing his appeal from a decision
of an immigration judge denying his application for asylum and with-
holding of deportation. Because substantial evidence supports the
BIA's decision, we affirm.

I.

An alien qualifies for asylum if he "is unable or unwilling to return
to his native country `because of persecution or a well-founded fear
of persecution on account of race, religion, nationality, membership
in a particular social group, or political opinion.'" M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (en banc) (quoting 8 U.S.C.A.
§ 1101(a)(42)(A) (West Supp. 1998)). The "well-founded fear of per-
secution" standard contains both a subjective and an objective compo-
nent. See Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The
subjective element requires a genuine fear on the part of the alien,
while the objective element requires credible, specific, and direct evi-
dence supporting a reasonable fear that the alien faces persecution.
See id. Moreover, the threat of persecution must not be limited to a
particular place within a country; it must exist country-wide. See
Etugh v. INS, 921 F.2d 36, 39 (3d Cir. 1990).

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
430-32 (1987). To qualify for withholding of deportation, an appli-
cant must "demonstrate a clear probability of persecution." Id. at 430
(internal quotation marks omitted).

II.

We must uphold the decision of the BIA determining that Lopez
is not qualified for asylum unless the evidence compels the conclu-

                    2
sion that he has a well-founded fear of persecution for any of the
bases enumerated in the statute. See INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). Lopez argues that the evidence in the record com-
pels that conclusion. We disagree.

The evidence presented at the hearing before the immigration judge
established that in November 1986, the Guatemalan Army con-
scripted Lopez and trained him as an artillery specialist. One month
prior to Lopez's discharge, guerrillas attacked his unit and stole docu-
ments containing his name and address as well as the names and
addresses of four other soldiers.

In September 1989, following Lopez's discharge, Marco Escobar
contacted Lopez and informed him that the guerrillas wanted Lopez,
Escobar, and other veterans to present themselves before the guerril-
las. Believing himself to be in danger, Lopez moved to another region
of Guatemala, where he lived for three months without incident.
Lopez then moved to the Department of Peten, where he lived for one
year without incident. Lopez testified that the guerrillas in Peten were
a different group than the guerrillas he feared. Lopez also testified
that while in Peten, he learned from his family that the guerrillas had
killed Escobar. Lopez subsequently left the country, ultimately enter-
ing the United States. Lopez also testified that the guerrillas tended
to operate in remote areas of Guatemala and are far less active in cit-
ies such as Guatemala City. And, regarding the guerrillas' motive for
locating him, Lopez conceded that the guerrillas may have wanted
him for his military skills.

We conclude that substantial evidence supports the BIA's finding
that Lopez does not have a well-founded fear of persecution for any
of the bases enumerated in § 1101: race, religion, nationality, mem-
bership in a particular social group, or political opinion. Lopez failed
to establish that the guerrillas wanted him for any reason other than
his military skills. Further, the evidence established that Lopez was
able to live in different areas of Guatemala without incident. Thus,
Lopez failed to establish a country-wide threat of persecution.

Because Lopez fails to establish entitlement to asylum, he cannot
meet the higher standard for withholding of deportation. Accordingly,
we affirm the order of the BIA.

AFFIRMED

                     3